Title: From Thomas Jefferson to Aaron Burr, 11 February 1799
From: Jefferson, Thomas
To: Burr, Aaron



Dear Sir
Philadelphia Feb. 11. 99.

Your favor of Feb. 3. came to hand two days ago. I am sorry to observe my friend Currie’s claim to be so unpromising, however I shall still hope for something under the wing of your judgment, which you say will be decided Mar. 14. and if that shall fail, that he may come in for his share under the general attachment. I have no conception how Morris’s immense conveyances to his [four] sons & family can be good against the statutes on fraudulent conveyances, if those statutes be in force with you as in their British form. every body must know that his sons could have no means of making such purchases on valuable considerations. however of all this you are a much better judge. I pray you to let no chance escape of effectuating Dr. Currie’s claim. 
The public papers inform you of every thing passing here. of the proposed navy of 12. 74s. 12. frigates & 20. or 30. smaller vessels, of which 6. 74s. & 6. [18]s. are now to be begun; of our existing army of 5000. men, additional army of 9000. & eventual army of 30,000. (now under manufacture) & volunteer army of we know not how many. as it is acknoleged at the same time that it is impossible the French should invade us since the annihilation of their power on the sea, our constituents will see in these preparations the utmost anxiety to guard them against even impossibilities. the Southern states do not discover the same care however in the bill authorising the President to admit Toussaint’s subjects to a free commerce with them, & free ingress & intercourse with their black brethren in these states. however if they are guarded against the Cannibals of the terrible republic, they ought not to object to being eaten by a more civilized enemy. shall we see you here this session? it would give me great pleasure. I am with sincere esteem Dear Sir
Your friend & servt

Th: Jefferson


P.S. the system of alarm manifestly flags; and the supplementary event of Ambassador Logan has not had the expected effect. the public opinion in this state is rapidly coming round. even the German counties of York and Lancaster are changing sides.

 